OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                                       AUSTIN




        tlonorabloClaude A. ~llllamr
        Ohairman and Exwutirr Director
        Tarar Unonplopant CampensationConmlnaion
        Au8tln, Terse
                                                            A




        the above
,..:.   OODr Qf a
        tioll.
                                                          r puartioIi   1,s r8-
                                                           1, 29s9, rod OQ-
                                                          ymuit Aiat o~~taiaed
                                                             I rr0r the tenha
                                                            ttm furR~aho4
                                                            04 In quo8tlQR

                                    1 ~rorisionetrollthe oontraot,        rhlah
                                    or tha quo~tloaat hand:




                 *To aanvaro for Inruranoo as4 oolloot pram&m8
            during eaoh and lvwy week on the pelieier of mid
            Coapny obtained br or l  srl(gn~4 to PI to ai in the
            propar adjustment of olalms on my debit, “nd to bti
Honorable   Claude A. ~llllama,page 2


      any and all other thbwa tha Cawmzw la authorlaed
       Y lta charter to do that tight ba maulnd of ma
     ?roa tins to time by the Comaan~ or its atanauer
     and to an&age in no other bualnaaa daring the &a
     oi thle employmetnt.
            "To pay over each day, or at the time lndloatod
     by the nulnagerof the dlatrlot in which I work, all          .
     aoneya collectedby me to the manager or to any other
     person de#lgLntodby the auma&er; nnleaa othmrwiaa
     ordam     by thr . . . Coaqany. A0 monay or monaya
     shall be retained       by me out of any oollaotionaamda
     by me f Or any iNlrjtO.8.     The total aumo oolleoted shall
     be'turnad over to tha manager or person designated         by
     the manager or by the Company. My-ooaipenaation         #hall
     be paid to me directly by the Company through its
     manager or other proper officers.        Under the tonaa
     of this oonti%ct the agent agraoa to keep true re-
     eordr 01 the bus&r8         ln the books ,and on tho forma
     provldad by the Company.
          -And it Is further understoodanti.
                                           agread that
     I aa to be dlraotly reaponalblaiar t&e tailurn,
     thr&gh w.8attaa,.whataoo+er,  to pq ovqr soya      ool-
     loot&d by me in,tha manner above doaarX&a.      ,.
           *To.&asks.aponthe forniaprovided by thawConpn~
     an4 to forw~d It each tlqa ‘dea$gnated~by ~the manager,
     irlthmy aoepunt or report, a list of all poUoiea, am
     whloh themuma       am four waeka in arrears.      TM.
     a ant's fallura to do so shall cause the lgont:to bo
     lfabla to the Company, and he shall pay over to it
   . as ii oollected~byhim, all pren&ums in arrears mo&
     than row wreka. But this penalty la not to.be~,taken
     as a waiter by the Company of the agent.6 ap,wnt
     to report or iomax-4 a list of all poliolee   four   rooks
     or more in arrears, and la not to be takaa In lieu
     of, but addItiona to the penalty Zor diaobedienoe       OS
     the rules of the Company and the violation af,thia
     contract.
          Vo take ao applloationexoapt upon thq lives
     porabnaJ.lysoon by the a&ant at the tlma the dppli-
     cation Ia mad8 and bcllavad br him to be ld’aound
     health, The failure oi the agsn%to ,800 the pOr#OKI
     on whorihe la aubmlttlngan applloatlo~for inauranoe
     will tom&at8   aad cancel thla~oontraot.
Honorable Claude A. Wllll#ma, page S




         *The total #mount or w#kly pmRhJU# in the
    Life Policy Hoglater, aitsr deduotlng the total w#akly
    pmalum in tha Lapse Yolloy Register 8rb to be debited
    to my acoount on Monday of aach and every reek. This
    #mount shall be known as the ~Oolle&lbls T)eblt*,a8
    la haralnartormade's baa18 OS my caapensetlon. This
    CollaotlbleDablt aball be considered  as having been
    absolutely racelred by me for the Company, and the
    Company shall not be mqulred to prove th,atthe egant
    actually rooelved the promirma or any OS them but
    the agent lt to bo charged with all pmmluma in ad-
    ranco pay and to ba orodlted with auoh arraira not
    to uoeed four weeks on any policy as umy be sat#b-
    liahed on the d#blt assigned to the agent. Tbis'olanae
    la aot to ba taken as a vmlrer of or ae a~ffactlngany
    ri&ht# of the Company otherwlao soour@ by this agme-
    mant.
         "'Thebualnsaa smbnood in this agenop ah411 b#-
    long to the Corn ny and, tha agent shall not tr#n#for
    or aall asma. rha agent agmoa not to #coopt any
    aampana#tioa~Sromhis auc0eaaor or other p~r#On for
    tha transfer ot,the bu~inaaa of hla agency or any
    part or it.
         'Thlg agrsament say be mrokod &nd/or temlnat#d
    by the Comp#&y ~lp~n~~on#
                            day.8 notion. Buoh oorpan-
    utlon as ah#ll;haoaacoruad and brooms pay#bl# Up
    to th# date ot my re.algnatioa~erthe twmhation  of
    this #greament by the Oorp#ny.ahaU be in full day-
    mont and satisfactionof all ry aervio~a to the aom-
    .pallJaad my oompan#atloatinderthla q&raeant an4
    of ah claims upon the Company.a
         Artlcle s221b-17 (6) (11, VorMn*a Annotated Plvll
Stattitaa,detinaa employmentaa roXlOw,$%‘
    Honorable Claude A. Williama,Da6144,


                               aubjeot to the other
                  rrB$Lploymeat*                     potiaiona
            of thla subsection,    means   lonioe,
                                              lnoludlng     aar-
            +loe in interstate omerea, performed far wages,
            or under any oontraat of him, written or oral, ex-
            press or lmpllad provided that any aarvloaa per-
            formed by an lnd~vldualfor nagba shall ba deemed
            to be employment subject to thia~Aot unless and un-
            til it is shown fo'thc aatlafnotlonof the Commla-
            alon that such individualhas been and ~111 continue
            to be free from control or direotlon over the par-
            fonmncs of auoh aervloaaboth under his contract
            or ssrvioe   anb in iact.
                Since said contract binds the agent to comply dth
    all the lnatruotlona,rules and regulatlo!ia   in Some at ths
    time 61 tha making or the aontraot as roll aa all~inatmotlona,
    rules an4 regulation6 that aey thereafterbe prc9nulgatad   by
    the insurance   oompany, it la inescapablethat tha lnsuranos
    oompany poaresaes tha right of complete control over the par-
    roramoe     of ssnloa    rsndarcd   by said      a@nta.
              It la our opfnloa that aald agents ara, as a~matter
    of law, in lmplo$me@ ot tha lnauraaoa compan~;rlthinthe maan-
    lng ~ofthe above quoted atatuta.            :
:                la trust that we hava aatlaractorilyansrered'jotar
    pueatlon.
                                                        Your.   very truly
    APDEtOVB;:
             APR. 24, 1942                     ATTORW~OHHERIILOFTXXAS
    /a/ Ororar sellara
                                               BY
    RBST ASSISTANT
    ATTORtiIWGE%XAL
    LS:db

    APPROVEDOPINXOUCOMkTITTJ!XBYHBCEAIEMAN